Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 4, 2013.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00157-CR



                      IN RE LEON HARRISON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              230th District Court
                             Harris County, Texas
                         Trial Court Cause No. 635921

                        MEMORANDUM OPINION

      On February 26, 2013, relator Leon Harrison filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel Chris Daniel, the Harris
County District Clerk, to forward his notice of appeal and “all related documents”
in the underlying action to this court.     Because the District Clerk has now
forwarded relator’s notice of appeal, we dismiss this proceeding as moot.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.         Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or
county court judge in the court of appeals’ district, and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. We
ordinarily do not have mandamus jurisdiction over a District Clerk. However, we
have jurisdiction to grant mandamus relief when a district clerk fails to forward a
notice of appeal to the court of appeals because issuance of the writ is necessary to
enforce our jurisdiction. See Tex. Gov’t Code Ann. § 22.221(a), (b); In re Smith,
263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).

      The trial court clerk has a mandatory ministerial duty to forward a notice of
appeal to the court of appeals. Whitsitt v. Ramsay, 719 S.W.2d 333, 335 (Tex.
Crim. App. 1986) (orig. proceeding). On March 21, 2013, the Harris County
District Clerk forwarded relator’s notice of appeal to this court, which docketed his
appeal as cause number 14-13-00239-CR. Because the District Clerk has complied
with his ministerial duty to forward the notice of appeal to the court of appeals, we
dismiss this proceeding as moot. As to any additional relief requested, we dismiss
for want of jurisdiction. See Tex. Gov’t Code Ann. § 22.221.

                                              PER CURIAM



Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                          2